DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 21-36 and 38-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fraser et al. (U.S. Publication No.2005/0085913 Al; hereinafter “Fraser”).
	Regarding claim 21, Fraser discloses a vertebral stabilization system comprising: a stabilization member (fusion cage 110) configured to extend between anchors (bone screws 146, 148 and plate 120) to affix the stabilization member to adjacent vertebrae; and an anchor (120) configured to secure the stabilizing member a vertebra, the anchor comprising: a first leg and a second leg each insertable into the vertebra (bone screws 146, 148); and a cross member connected to the first leg and the second leg (plate 120), the cross member, the first leg, and the second leg together configured to engage and receive the stabilization member to secure the stabilization member to the vertebra (plate 120 slidably engages the anterior face 108 of the 
	Regarding claim 22, Fraser further discloses wherein the cross member (120) includes a projection (engagement elements 136a, 136b on mating elements 124a, 124b) configured to protrude into the stabilization member (via indentations 138).
	Regarding claims 23 and 24, Fraser further discloses wherein the cross member (120) has an arcuate shape curving between the first leg and the second leg that is curved to match a shape of the stabilization member (mid-portion 126 of the plate 120 can be curved to contour the shape of an anterior face 108 of the fusion cage 110, see end of para.0043).
Regarding claim 25, Fraser further discloses wherein the first leg and the second leg are substantially parallel (superior and inferior portions can be flexible or readably bent with respect to the remainder of the plate, thus allowing the angle between screws 1146 and 148 to be adjusted so that they are substantially parallel, see para.0045).
	Regarding claim 26, Fraser further discloses wherein the first leg is divergent or convergent from the second leg (see paths of bone screws 146 and 148 in Figure 4A).
	Regarding claim 28, Fraser further discloses wherein the first leg includes a barb configured to engage the vertebra to limit reverse movement of the first leg from the vertebra (bone screw 146 comprises a thread).
	Regarding claim 29, Fraser further discloses a first arm and a second arm each extending from the cross member (mating elements 124a, 124b).
	Regarding claim 30, Fraser further discloses wherein the first arm extends substantially parallel to the second arm (see Figure 3A).
	Regarding claim 31, Fraser further discloses wherein the first arm and the second arm are configured to receive the stabilization member through a central opening defined at least in part by the first arm and the second arm (space between elements 124a and 124b), such that the first arm and the second arm straddle the stabilization member (para.0049).
	Regarding claim 32, Fraser further discloses wherein the first arm and the second arm are configured to be crimped around a portion of the stabilization member (about superior and
inferior faces 102, 104) to secure the stabilization member between the first arm and the second arm and the cross member (each arm 124a, 124b includes an engagement element 136a, 136b that provides an interference fit to secure the plate 120 to the fusion cage 110, see para.0049).
	Regarding claim 33, Fraser further discloses wherein the cross member (120) includes a projection configured to protrude into the stabilization member when the first arm and the second arm are crimped (engagement elements 136a, 136b).
Regarding claim 34, Fraser discloses a vertebral stabilization system comprising: a flexible stabilization member (fusion cage 110) configured to extend between anchors (bone screws 146, 148 and plate 120) to affix the stabilization member to adjacent vertebrae.  It is noted that any material, including rigid material, has a degree of elastic flexibility.  With this respect, fusion cage 110 which can be made from a variety of different materials (see para.0063), comprises a degree of elastic flexibility.  Fraser further discloses an anchor (120) configured to secure the stabilizing member a vertebra, the anchor comprising: a first leg and a second leg each securable to the vertebra (superior and inferior portions 128 and 130 are secured to the vertebra via bone screws 146 and 148); and a crown connected to the first leg and the second leg (mid-portion 126), the crown, the first leg, and the second leg (plate 120) together configured to receive the stabilization member to secure the stabilization member between the anchor and the vertebra (plate 120 engages fusion cage 110 which is secured between adjacent vertebrae 52 and 54, see para.0047). It is noted that cage 110 is between element 124b and vertebrae 52. It is also noted that, given its broadest reasonable interpretation, “crown” may be defined as “the highest part “(https://www.merTiarr.t-webster.com/dicdonarv/crown). With this respect, the highest part of plate 120 is the mid-portion 126 when plate 120 in Figure 3A is viewed 90 degrees clockwise.
Regarding claims 35 and 36, Fraser further discloses wherein the crown has an arcuate shape curving between the first leg and the second leg that is curved to match a shape of the stabilization member (mid-portion 126 of the plate 120 can be curved to contour the shape of an anterior face 108 of the fusion cage 110, see end of para.0043).
	Regarding claim 38, an alternate interpretation of the art has been made where first and second legs are considered as mating elements 124a and 124b. Fraser discloses a vertebral stabilization system comprising: a flexible stabilization member (fusion cage 110) configured to extend between anchors (bone screws 146, 148 and plate 120) to affix the stabilization member to adjacent vertebrae; and an anchor (120) configured to secure the stabilizing member a vertebra, the anchor comprising: a first leg and a second leg each securable to the vertebra (mating elements 124a and 124b are insertable into the vertebra via bone screws 146, 148); and a crown connected to the first leg and the second leg (mid-portion 126), the crown, the first leg, and the second leg (plate 120) together configured to receive the stabilization member to secure the stabilization member between the anchor and the vertebra (plate 120 engages fusion cage 110 which is secured between adjacent vertebrae 52 and 54, see para.0047). It is noted that cage 110 is between element 124b and vertebrae 52. It is also noted that, given its broadest reasonable interpretation, “crown” may be defined as “the highest part “(https://www.merriam-websier.com/dictionary/crown). With this respect, the highest part of plate 120 is the mid-portion 126 when plate 120 in Figure 3A is viewed 90 degrees clockwise.  Fraser further discloses wherein the first leg and the second leg are configured to be crimped around a portion of the stabilization member (about superior and inferior faces 102, 104) to secure the stabilization member between the first leg, and the second leg and the crown (each element 124a, 124b includes an engagement element 136a, 136b that provides an interference fit to secure the plate 120 to the fusion cage 110, see para.0049).
	Regarding claim 39, Fraser further discloses wherein the first leg (124a) includes a projection (engagement element 136a) configured to engage the vertebra to limit reverse movement of the first leg from the vertebra (engagement element 136a engages the vertebra by securing plate 120 with fusion cage 110).
	Regarding claim 40, Fraser further discloses wherein the projection (136a) is configured to protrude into the stabilization member when the first leg and the second leg are crimped (engagement element 136a is adapted to sit in indentation 138).
	Regarding claim 41, Fraser also discloses a vertebral stabilization system comprising: a stabilization member (110) configured to extend between anchors to affix the stabilization member to adjacent vertebrae; and a first anchor separated from a second anchor (128, 130), each of the first and second anchor comprising a first leg and a second leg insertable into the vertebra (bone screws 146, 148 that extend through apertures 122a-d); and a cross member (mid-portion 126) connected to the first leg and the second leg (Figure 4a), the cross member (126), the first leg, and the second leg (146, 148) together configured to receive the stabilization member between the first anchor and the second anchor (128, 130) to secure the stabilization member to the vertebrae (see Figure 2C).

    PNG
    media_image1.png
    410
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    504
    439
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    333
    482
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 21-36 and 38-41 have been considered but are moot because the new ground of rejection does not rely on any of the interpretations of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  An alternate interpretation of Fraser, where first and second legs are interpreted as bone screws 146 and 148, has been found to read on the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773